The opinion of the Court was delivered by
Bermudez, C. J.
This is a petitory aetiou coupled with an injunction.
The plaintiff claims to be the owner of real estate against which executory process issued, in the suit of Black vs. Davis, these being the defendants herein.
From' a judgment dissolving the injunction; on a rule by Black, the plaintiff appeals.
The rule was based upon the following grounds :
1. The incompleteness of the bond, as not signed by all therein named as sureties.
2. The insufficiency in amount, hot being for one-half over and above the estimated value of the specific property, the sale of which was enjoined.
The appellee suggests that this Court has uo jurisdiction over the matter, there being no evidence of tbe value of the property.
*407We find in the record no certificate of the officer who made the seizure, no testimony, no allegation, no affidavit, to show the value of the property to be within our appellate jurisdiction, as a matter in dispute.
Where a third party enjoins the sale of property as belonging to Mm, it is the value of the thing claimed and not the amount of the judgment sought to be satisfied out of it, which determines the jurisdiction of this Court. 12 A. 48; 13 A. 510, 592, 595; 5 A. 31.
We feel bound prop rio motu to ignore the case.
It is, therefore, ordered, that the appeal be dismissed with costs.